EXHIBIT 10.2

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of February 3, 2017)

Section 1. Purpose; Definitions.

The Plan supports the Company’s ongoing efforts to increase shareholder value by
allowing the Company to offer its senior leaders compensation opportunities
intended to incent high performance and retention.

The terms below are defined as follows for Plan purposes:

 

(a) “Annual Incentive Award” means an Incentive Award made pursuant to Section
5(a)(vi) with a Performance Cycle of one year or less.

 

(b) “Award” means the cash or equity earned by a Participant pursuant to a
Grant.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Cause” means termination because of:

 

  (i) Continued failure to substantially perform the Participant’s job’s duties
(other than resulting from incapacity due to disability);

 

  (ii) Gross negligence, dishonesty, or violation of any reasonable rule or
regulation of the Mondelēz Group where the violation results in significant
damage to the Mondelēz Group or

 

  (iii) Engaging in other conduct which adversely reflects on the Mondelēz Group
in any material respect.

 

(e) “Change in Control” has the meaning stated in Section 6.

 

(f) “Code” means the U.S. Internal Revenue Code.

 

(g) “Commission” means the U.S. Securities and Exchange Commission or any
successor agency.

 

(h) “Committee” means the Human Resources and Compensation Committee of the
Board, any successor or such other committee or subcommittee as may be
designated by the Board to administer the Plan.

 

(i) “Common Stock” or “Stock” means the Class A Common Stock of the Company.

 

(j) “Company” means Mondelēz International, Inc., a corporation organized under
the laws of the Commonwealth of Virginia, or any successor.

 

(k) “Deferred Stock Unit” means the Grant of that name described in Section
5(a)(v).

 

(l) “Economic Value Added” means net after-tax operating profit less the cost of
capital.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934.

 

(n) “Fair Market Value” means, as applied to a specific date, the price of a
share of Stock that is based on the opening, closing, actual, high, low or
average selling prices of a share of Stock reported on any established stock
exchange or national market system including without limitation the NASDAQ
Global Select Market and the National Market System of the National Association
of Securities Dealers, Inc. Automated Quotation System on the applicable date,
the preceding trading day, the next succeeding trading day, or an average of
trading days, as determined by the Committee in its discretion. Unless the
Committee determines otherwise or unless otherwise specified in a Grant
agreement, Fair Market Value will be deemed to be equal to the closing price of
a share of Stock on the most recent date on which shares of Stock were publicly
traded.

 

(o) “Grant” means a grant made under the Plan or, to the extent relevant, under
any Prior Plan.

 

1



--------------------------------------------------------------------------------

(p) “Good Reason” means:

 

  (i) the assignment to the Participant of any duties substantially inconsistent
with the Participant’s position, authority, duties or responsibilities in effect
immediately prior to the Change in Control, or any other action by the Mondelēz
Group that results in a marked diminution in the Participant’s position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Mondelēz Group promptly after receipt of notice thereof given by the
Participant;

 

  (ii) any material reduction in the Participant’s base salary, annual incentive
or long-term incentive opportunity as in effect immediately prior to the Change
in Control;

 

  (iii) the Mondelēz Group’s requiring the Participant to be based at any office
or location other than any other location which does not extend the
Participant’s home to work location commute as of the time of the Change in
Control by more than 50 miles; or

 

  (iv) any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, as and to the extent required by Section 6 of the Plan.

The Participant must notify the Company of any event purporting to constitute
Good Reason within 45 days following the Participant’s knowledge of its
existence, and the Company shall have 30 days in which to correct or remove such
Good Reason, or such event shall not constitute Good Reason.

 

(q) “Incentive Award” means any Award that is either an Annual Incentive Award
or awarded pursuant to a Long-Term Incentive Grant.

 

(r) “Incentive Stock Option” means any Stock Option that is designated as being
an Incentive Stock Option and complies with Section 422 of the Code.

 

(s) “Long-Term Incentive Grant” means a Grant made pursuant to Section 5(a)(vi)
with a Performance Cycle of more than one year.

 

(t) “Long-Term Incentive Grant Target Value” means, in connection with a Change
in Control, either: (i) if a Long-Term Incentive Grant is denominated and
payable in cash, the target cash value of such Long-Term Incentive Grant, or
(ii) if a Long-Term Incentive Grant is denominated in shares, the product of the
target number of shares under such Long-Term Incentive Grant multiplied by the
closing share price of the Common Stock on the last trading day immediately
preceding the closing date of the Change in Control.

 

(u) “Mondelēz Group” means the Company and each of its subsidiaries and
affiliates.

 

(v) “Non-Management Director” means a member of the Board who is not an employee
of the Mondelēz Group.

 

(w) “Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

(x) “Other Stock-Based Grant” means a Grant made pursuant to Section 5(a)(iii).

 

(y) “Participant” means any eligible individual as set forth in Section 3 to
whom a Grant is made.

 

(z) “Performance Cycle” means the period selected by the Committee during which
the performance of the Company or any organizational unit of the Mondelēz Group
or any individual is measured for the purpose of determining the extent to which
a Grant or compensation subject to Performance Goals has been earned.

 

(aa)

“Performance Goals” mean the objectives for the Company or any organizational
unit of the Mondelēz Group or any individual that may be established by the
Committee for a Performance Cycle with respect to any performance-based Grants
under the Plan. Performance Goals may be provided in absolute terms, or in
relation to the Company’s peer group. The Company’s peer group will be
determined by the Committee, in its sole discretion. The Performance Goals for
Grants that are intended to constitute “performance-based” compensation within
the meaning of Section 162(m) of the Code must be based on one or more of the
following criteria: net earnings or net income (before or after taxes),
operating income, earnings per share, net sales or revenue growth, adjusted net
income, net operating profit or income, return measures (including, but

 

2



--------------------------------------------------------------------------------

  not limited to, return on assets, capital, invested capital, net assets,
equity, sales, or revenue), cash flow (including, but not limited to, operating
cash flow, free cash flow, cash flow return on equity, and cash flow return on
investment), earnings before or after taxes, interest, depreciation, and/or
amortization, gross or operating income margins, productivity ratios, share
price (including, but not limited to, share price growth measures and total
shareholder return), cost control, margins, trade efficiency, overhead cost
management, volume growth, volume/mix growth, pricing impact, operating
efficiency, market share, category growth, advertising and consumer spending,
objective measures of customer satisfaction or employee satisfaction, case fill
rate, pricing net of commodities, working capital, cash conversion days, taxes,
depreciation and amortization, volume or Economic Value Added.

 

(bb) “Plan” means this Mondelēz International, Inc. 2005 Performance Incentive
Plan, as amended and restated as of February 3, 2017.

 

(cc) “Prior Plan” means the Mondelēz International, Inc. Amended and Restated
2006 Stock Compensation Plan for Non-Employee Directors.

 

(dd) “Restricted Period” means the period during which a Grant may not be sold,
assigned, transferred, pledged or otherwise encumbered.

 

(ee) “Restricted Stock” means a Grant of shares of Common Stock pursuant to
Section 5(a)(iv).

 

(ff) “Restricted Stock Unit” means a Grant of that name described in
Section 5(a)(v).

 

(gg) “Spread Value” means, with respect to a share of Common Stock subject to a
Grant, an amount equal to the excess of the Fair Market Value, on the date such
value is determined, over the Grant’s exercise or strike price, if any.

 

(hh) “Stock Appreciation Right” or “SAR” means a Grant described in
Section 5(a)(ii).

 

(ii) “Stock Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted pursuant to Section 5(a)(i).

For purposes of these definitions, any reference to a statute also refers to any
regulations promulgated with respect to the statute and any successor or
amendment to the statute, regulation or legal standard.

Section 2. Administration.

The Plan is administered by the Committee, which has the power to interpret the
Plan and to adopt such rules and guidelines for carrying out the Plan as it may
deem appropriate. The Committee has the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with the
laws, regulations, compensation practices and tax and accounting principles of
the countries in which the Mondelēz Group may operate to assure the viability of
the benefits of Grants made to individuals employed in such countries and to
meet the objectives of the Plan.

Subject to the terms of the Plan, the Committee has the authority to determine
those employees eligible to receive Grants and Awards and the amount, type and
terms of each Grant or Award and to establish and administer any Performance
Goals applicable to such Grants or Awards. Subject to the terms of the Plan, the
Committee has the authority to recommend to the Board those Non-Management
Directors eligible to receive Grants or Awards and the amount, type and terms of
each Grant or Award. The Committee may delegate its authority and power under
the Plan to one or more officers of the Company, subject to guidelines
prescribed by the Committee, but only with respect to Participants who are not
Non-Management Directors or executive officers of the Company and/or otherwise
subject to either Section 16 of the Exchange Act or Section 162(m) of the Code.

Any determination made by the Committee or by one or more officers pursuant to
delegated authority in accordance with the provisions of the Plan with respect
to any Grant or Award is made in the sole discretion of the Committee or such
delegate, and all decisions made by the Committee or any appropriately
designated officer pursuant to the provisions of the Plan are final and binding
on all persons, including the Company and Plan Participants.

 

3



--------------------------------------------------------------------------------

Section 3. Eligibility.

Salaried employees of the Mondelēz Group who are responsible for or contribute
to the management, growth and profitability of the business of the Mondelēz
Group are eligible for Grants and Awards under the Plan. Non-Management
Directors are also eligible for Grants and Awards under the Plan. Stock Options
intending to qualify as Incentive Stock Options may only be granted to employees
of the Company and its subsidiaries, within the meaning of the Code, as selected
by the Committee.

Section 4. Common Stock Subject to the Plan.

 

(a) Common Stock Available. The total number of shares of Common Stock reserved
and available for distribution pursuant to the Plan is 243,691,747 shares, which
consists of 150,000,000 shares that were approved in 2005, 18,000,000 shares
that were approved in 2009, 75,000,000 shares that were added as of the May 21,
2014 Amendment and Restatement and 691,747 shares that remain available for
issuance under the Prior Plan as of March 14, 2014. An amount not to exceed 50%
of the shares of Common Stock issuable under the plan as of May 21, 2014 may be
issued pursuant to Grants of Restricted Stock, Restricted Stock Units, Deferred
Stock Units or Other Stock-Based Grants, and Incentive Awards, except that Other
Stock-Based Grants with values based on Spread Values are not included in this
limitation; and except further, that Grants of Restricted Stock, Restricted
Stock Units, Deferred Stock Units and Other Stock-Based Grants, and Incentive
Awards made prior to May 21, 2014 are not included in this limitation. Except as
otherwise provided in this Plan, any Grant made under the Prior Plan continues
to be subject to the terms and conditions of the Prior Plan and the applicable
Grant agreement. Any adjustments, substitutions, or other actions that may be
made or taken in accordance with Section 4(b) below in connection with the
corporate transactions or events described in that section, will, to the extent
applied to outstanding Grants made under the Prior Plan, be deemed made from
shares reserved for issuance under the Prior Plan, rather than this Plan,
pursuant to the authority of the Board under the Prior Plan to make adjustments
and substitutions in such circumstances to the aggregate number and kind of
shares reserved for issuance under the Prior Plan and to Grants made under the
Prior Plan. To the extent any Grant under this Plan is exercised, cashed out,
terminates, expires or is forfeited without a payment being made to the
Participant in the form of Common Stock, the shares subject to the Grant that
were not used will be available for distribution in connection with Grants under
this Plan; provided, however, that any shares which are available again for
Grants under this Plan will count toward the limit described in Section 5(b)(i).
If a SAR or similar Grant based on Spread Value with respect to shares of Common
Stock is exercised, the full number of shares of Common Stock with respect to
which the Grant is measured will nonetheless be deemed distributed for purposes
of determining the maximum number of shares remaining available for delivery
under the Plan. Similarly, any shares of Common Stock that are withheld by the
Company or tendered by a Participant (1) as full or partial payment of
withholding or other taxes owed by the Participant related to an outstanding
Stock Option or SAR or (2) as payment for the exercise or conversion price of a
Stock Option, SAR or similar Grant based on Spread Value under the Plan will be
deemed distributed for purposes of determining the maximum number of shares
remaining available for delivery under the Plan.

 

(b) Adjustments for Certain Corporate Transactions

 

  (i) In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock in any case after
adoption of the Plan by the Board, the Committee will make any adjustments or
substitutions with respect to Grants made under the Plan and the Prior Plan as
it deems appropriate to reflect the occurrence of such event, including, but not
limited to, adjustments (A) to the aggregate number and kind of securities
reserved for issuance under the Plan, (B) to the limits set forth in Section 5,
(C) to the Performance Goals or Performance Cycles of any outstanding Grants,
and (D) to the number and kind of securities subject to outstanding Grants and,
if applicable, the grant or exercise price or Spread Value of outstanding
Grants. In addition, the Committee may make a Grant in substitution for
incentive awards, stock grants, stock options or similar grants made to an
individual who is, previously was, or becomes an employee of the Mondelēz Group
in connection with a transaction described in this Section 4(b)(i).
Notwithstanding any provision of the Plan (other than the limitation set forth
in Section 4(a)), the Committee has full discretion to determine the terms of
any Grants made in substitution.

 

4



--------------------------------------------------------------------------------

  (ii) Specific Adjustments.

 

  (A) In connection with any of the events described in Section 4(b)(i), the
Committee has the authority with respect to Grants made under the Plan and the
Prior Plan (x) to issue Grants (including Stock Options, SARs, and Other
Stock-Based Grants) with a grant price that is less than Fair Market Value on
the date of grant in order to preserve existing gain under any similar type of
previous grant made by the Company or another entity to the extent that the
existing gain would otherwise be diminished without payment of adequate
compensation to the holder of the grant for such diminution, and (y) except as
may otherwise be required under an applicable Grant agreement, to cancel or
adjust the terms of an outstanding Grant as appropriate to reflect the
substitution for the outstanding grant of equivalent value made by another
entity.

 

  (B) In connection with a spin-off or similar corporate transaction, the
Committee also has the authority with respect to Grants made under the Plan and
the Prior Plan to make adjustments described in this Section 4(b) that may
include, but are not limited to, (x) the imposition of restrictions on any
distribution with respect to Restricted Stock or similar Grants and (y) the
substitution of comparable Stock Options to purchase the stock of another entity
or SARs, Restricted Stock Units, Deferred Stock Units or Other Stock-Based
Grants denominated in the securities of another entity, which may be settled in
the form of cash, Common Stock, stock of such other entity, or other securities
or property, as determined by the Committee; and, in the event of such a
substitution, references in this Plan and the Prior Plan and in the applicable
Grant agreements thereunder to “Common Stock” or “Stock” will be deemed to also
refer to the securities of the other entity where appropriate.

 

  (iii) In connection with any of the events described in Section 4(b)(i), with
respect to Grants made under the Plan and the Prior Plan, the Committee is also
authorized to provide for the payment of any outstanding Grants in cash,
including, but not limited to, payment of cash in lieu of any fractional shares,
provided that no such payment fails to comply with the requirements of Section
409A of the Code to the extent that law applies to the recipient of the cash
payment.

 

  (iv) In the event of any conflict between this Section 4(b) and other
provisions of the Plan or the Prior Plan, the provisions of this section
control. Each Participant who receives a Grant under the Plan is deemed to
acknowledge and consent to the Committee’s ability to adjust Grants under the
Prior Plan in a manner consistent with this Section 4(b).

Section 5. Grants and Awards.

 

(a) General. The types of Grants and Awards that may be made under the Plan are
described below. Grants and Awards may be made singly, in combination or in
tandem with other Grants and/or Awards. All Grant agreements are incorporated in
and constitute part of the Plan.

 

  (i) Stock Options. A Grant of a Stock Option represents the right to purchase
a share of Stock at a predetermined grant price. Stock Options granted under the
Plan may be in the form of Incentive Stock Options or Nonqualified Stock
Options, as specified in the Grant agreement but no Stock Option designated as
an Incentive Stock Option will be invalid in the event that it fails to qualify
as an Incentive Stock Option. The term of each Stock Option will be stated in
the Grant agreement, but no Stock Option will be exercisable more than ten years
after the grant date. The grant price per share of Common Stock purchasable
under a Stock Option may not be less than 100% of the Fair Market Value on the
date of grant, except as permitted by Section 4(b)(ii)(A). Subject to the
applicable Grant agreement, Stock Options may only be exercised, in whole or in
part, by following the administrative procedures applicable to the exercise of
Stock Options as are periodically communicated to Participants. If the exercise
requires payment for the shares exercised (as well as applicable taxes), payment
must be received in accordance with applicable payment requirements. Unless
otherwise determined by the Committee, payment in full or in part may also be
made in the form of Common Stock already owned by the Participant valued at Fair
Market Value on the day preceding the date of exercise or shares of Common Stock
otherwise issuable upon such exercise.

 

5



--------------------------------------------------------------------------------

  (ii) Stock Appreciation Right. A Grant of a SAR represents the right to
receive a cash payment, a share of Common Stock, or both (as determined by the
Committee), with a value equal to the Spread Value on the date the SAR is
exercised. The grant price of a SAR will be stated in the applicable Grant
agreement and will not be less than 100% of the Fair Market Value on the date of
grant, except as permitted by Section 4(b)(ii)(A). Subject to the terms of the
applicable Grant agreement, a SAR will be exercisable, in whole or in part, by
following the administrative procedures applicable to the exercise of SARs as
are periodically communicated to Participants, but no SAR may be exercisable
more than ten years after the Grant date.

 

  (iii) Other Stock-Based Grant. An Other Stock-Based Grant is a Grant, other
than an a Stock Option, SAR, Restricted Stock, Restricted Stock Units, or
Deferred Stock Unit, that is denominated in, valued in whole or in part by
reference to, or otherwise based on or related to, Common Stock. The grant,
purchase, exercise, exchange or conversion of Other Stock-Based Grants made
under this subsection (iii) will be on such terms and conditions and by such
methods as may be specified by the Committee. Where the value of an Other
Stock-Based Grant is based on the Spread Value, the grant price for such a Grant
will not be less than 100% of the Fair Market Value on the date of Grant.

 

  (iv) Restricted Stock. A Grant of Restricted Stock is a share of Common Stock
that is subject to forfeiture during the Restricted Period upon such conditions
as may be stated in the applicable Grant agreement. Except as may be provided in
the applicable Grant agreement, during the Restricted Period:

 

  (A) Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered; and

 

  (B) A Participant will have all the rights of a holder of Common Stock with
respect to the Restricted Stock.

 

  (v) Restricted Stock Unit or Deferred Stock Unit. A Grant of a Restricted
Stock Unit or a Deferred Stock Unit represents the right to receive a share of
Common Stock, cash, or both (as determined by the Committee) upon satisfaction
of such conditions as may be set forth in the applicable Grant agreement. Except
as may be provided in the applicable Grant agreement, neither Restricted Stock
Units nor Deferred Stock Units may be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period. Except as may be provided in
the applicable Grant agreement, a Participant will not have any of the rights of
a holder of Common Stock with respect to Restricted Stock Units or Deferred
Stock Units unless and until shares of Common Stock are actually delivered in
satisfaction of the restrictions and other conditions of such Restricted Stock
Units or Deferred Stock Units.

 

  (vi) Incentive Awards. An Incentive Award is a performance-based Award that is
expressed in U.S. currency or Common Stock or any combination of the two.
Incentive Awards may either be Annual Incentive Awards or Long-Term Incentive
Grants.

 

(b) Maximum Grants and Awards. Subject to the exercise of the Committee’s
authority pursuant to Section 4:

 

  (i) The total number of shares of Common Stock subject to Stock Options and
SARs granted during any calendar year to any Participant may not exceed
3,000,000 shares.

 

  (ii) The total amount of any Annual Incentive Award awarded to any Participant
with respect to any Performance Cycle, taking into account the cash and the Fair
Market Value of any Common Stock payable with respect to such Award, may not
exceed $10,000,000.

 

  (iii) The total amount of any Long-Term Incentive Grant made to any
Participant with respect to any Performance Cycle may not exceed 400,000 shares
of Common Stock multiplied by the number of years in the Performance Cycle or,
in the case of Grants expressed in currency, $8,000,000 multiplied by the number
of years in the Performance Cycle. The maximum in this paragraph will be reduced
pro-rata for any Participant who is not a Participant for the entire Performance
Cycle.

 

6



--------------------------------------------------------------------------------

  (iv) No Grant of Restricted Stock, Restricted Stock Units, Deferred Stock
Units, or Other Stock-Based Grants may be made in excess of 1,000,000 shares of
Common Stock to any Participant in a calendar year, except that Other
Stock-Based Grants with values based on Spread Values are not subject to this
limitation.

 

  (v) The maximum Fair Market Value on the date of Grant, as determined by the
Committee, of the shares of Common Stock subject to Grants made to any
Non-Management Director in any calendar year may not exceed $500,000.

 

(c) Performance-Based Grants. Grants made under the Plan may be
performance-based through the application of Performance Goals and Performance
Cycles.

 

(d) Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as performance-based compensation under Section 162(m) of the Code may
not be adjusted upward. The Committee retains the discretion to adjust such
Awards downward, either on a formulaic or discretionary basis or any
combination, as the Committee determines, in its sole discretion.

 

(e) Evaluation of Performance. The Committee may provide in any Grant intended
to qualify as performance-based compensation for purposes of Section 162(m) of
the Code that any evaluation of performance under the applicable Performance
Goal(s) may include or exclude the impact, if any, on reported financial results
of any of the following events that occurs during a Performance Cycle: (a) asset
write-downs; (b) litigation or claim judgments or settlements; (c) changes in
tax laws, accounting principles or other laws or provisions; (d) reorganization
or restructuring programs; (e) acquisitions or divestitures; (f) foreign
exchange gains and losses; and (g) gains and losses that are treated as
extraordinary items under Financial Accounting Standard No. 145 (Accounting
Standards Codification 225). To the extent such inclusions or exclusions affect
Grants to covered employees (as defined in Section 162(m) of the Code), they
must be prescribed in a form that meets the requirements of Section 162(m) of
the Code for deductibility.

 

(f) Vesting. Grants made under the Plan will vest at such time or times as may
be determined by the Committee; provided, however, that no condition relating to
the vesting of a Grant and/or Award that is based upon Performance Goals may be
based on a Performance Cycle of less than one year, and no condition that is
based upon continued employment or the passage of time alone may provide for
vesting of a Grant more rapidly than in installments over three years from the
date the Grant is made, except (i) upon the death, disability or retirement of
the Participant, in each case as specified in the Grant agreement (ii) upon a
Change in Control, as specified in Section 6 of the Plan, (iii) for any Award
paid in cash, (iv) for any Grants made to Non-Management Directors, and (v) for
up to 12,184,587 (equal to 5% of the amount of shares of Common Stock subject to
the Plan) shares of Common Stock that may be subject to Grants without any
minimum vesting period.

Section 6. Change in Control Provisions.

 

(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control (as defined below in Section
6(b)):

 

  (i) If, and to the extent that outstanding Grants, other than Annual Incentive
Awards, under the Plan (A) are assumed by the successor corporation (or
affiliate thereto) or (B) are replaced with equity grants that preserve the
existing value of the Grants at the time of the Change in Control and provide
for subsequent payout in accordance with a vesting schedule, as applicable, that
is the same or more favorable to the Participants than the vesting schedule
applicable to the Grants, then all of these Grants or substitute grants will
remain outstanding and be governed by their respective terms and the provisions
of the Plan subject to Section 6(a)(iv) below.

 

  (ii) If, and to the extent that outstanding Grants, other than Annual
Incentive Awards, under the Plan are not assumed or replaced in accordance with
Section 6(a)(i) above, then upon the Change in Control the following treatment
(referred to as “Change-in-Control Treatment”) will apply to these Grants:
(A) outstanding Grants of Stock Options and SARs will immediately vest and
become exercisable; (B) the restrictions and other conditions applicable to
outstanding Restricted Stock, Restricted Stock Units, Deferred Stock Units and
Other Stock-Based Grants, including vesting requirements, will immediately
lapse, and these grants will be free of all restrictions; and (C) outstanding
Long-Term

 

7



--------------------------------------------------------------------------------

  Incentive Grants will be subject to the treatment described in
Section 6(a)(vi) below as if all Participants experienced a qualifying
termination simultaneously upon the Change in Control with the cash amount
payable in a lump sum within forty-five (45) days of the Change in Control.

 

  (iii) If, and to the extent that outstanding Grants under the Plan are not
assumed or replaced in accordance with Section 6(a)(i) above, then in connection
with the application of the Change-in-Control Treatment stated in Section
6(a)(ii) above (and Section 6(a)(vi) below, if applicable), the Board may, in
its sole discretion, provide for cancellation of such outstanding Grants at the
time of the Change in Control in which case a payment of cash, property or a
combination thereof will be made to each affected Participant upon the
consummation of the Change in Control that is determined by the Board in its
sole discretion and that is at least equal to the excess (if any) of the value
of the consideration that would be received in such Change in Control by the
holders of the securities of Mondelēz International, Inc. relating to such
Grants over the exercise or purchase price (if any) for such Grants.

 

  (iv) If, and to the extent that outstanding Grants are assumed or replaced in
accordance with Section 6(a)(i) above and (A) other than with respect to a
Non-Management Director, a Participant’s employment with, or performance of
services for, the Mondelēz Group is terminated by the Mondelēz Group for any
reasons other than Cause or, by such Participant for Good Reason, in each case,
within the two-year period commencing on the Change in Control, or (B) with
respect to a Non-Management Director, such Non-Management Director’s service as
a member of the Board ceases for any reason within the one-year period
commencing on the Change in Control, then, as of the date of such Participant’s
termination, the Change-in-Control Treatment stated in Section 6(a)(ii) above
(and Section 6(a)(vi) below, if applicable) will apply to all assumed or
replaced Grants of such Participant then outstanding.

 

  (v) Outstanding Stock Options or SARs that are assumed or replaced in
accordance with Section 6(a)(i) may be exercised by the Participant in
accordance with the applicable terms and conditions stated in the applicable
Grant agreement or elsewhere; provided, however, that all outstanding Stock
Options or SARs, vested or unvested, including those that become exercisable in
accordance with Section 6(a)(iv), shall remain exercisable until the expiration
of the original full term of the Stock Option or SAR notwithstanding the other
original terms and conditions of such Grant.

 

  (vi) Upon the consummation of a Change in Control, (A) any Long-Term Incentive
Grants relating to Performance Cycles completed prior to the year in which the
Change in Control occurs that have been earned but not paid will be
automatically converted into a right to receive a cash payment (to the extent
that the Long-Term Incentive Grant is not already denominated in cash) equal to
the product of the number of shares earned under the Long-Term Incentive Grant
multiplied by the closing share price of the Common Stock on the last trading
day immediately preceding the closing date of the Change in Control, and (B) any
Long-Term Incentive Grants relating to Performance Cycles not completed prior to
the year in which the Change in Control occurs will be automatically converted
into a right to receive a cash payment equal to the Long-Term Incentive Grant
Target Value for such Performance Cycle. In addition, each Participant who is
eligible for or who has received a Long-Term Incentive Grant for any then
current Performance Cycle will be deemed to have earned: (x) if at least 50% or
more of the Performance Cycle has elapsed on the date on which the termination
occurs, an amount equal to such Participant’s Long-Term Incentive Grant Target
Value for such Performance Cycle or (y) if less than 50% of the Performance
Cycle has elapsed of the date on which the termination occurs, an amount equal
to the product of (A) such Participant’s Long-Term Incentive Grant Target Value
for such Performance Cycle, and (B) a fraction, the numerator of which is the
number of days completed in such Performance Cycle to the date on which the
termination occurs, and the denominator of which is the total number of days in
such Performance Cycle, and, in either case, such amount will become immediately
payable in a lump sum within forty-five (45) days

 

  (vii) Except as otherwise specified in a Grant agreement, any of the foregoing
Change in Control provisions that change the timing of payment of an Award will
not apply to a Grant subject to Section 409A of the Code unless such change is
permissible under and consistent with Section 409A of the Code without the
imposition of additional taxes and penalties under Section 409A of the Code. For
the avoidance of doubt, the foregoing applies to all Grants made under the Plan
regardless of when made.

 

8



--------------------------------------------------------------------------------

(b) Definition of Change in Control. “Change in Control” means the occurrence of
any of the following events:

 

  (i) Acquisition of 20% or more of the outstanding voting securities of the
Company by another entity or group; excluding, however, the following:

 

  (A) any acquisition by the Company or any of its Affiliates;

 

  (B) any acquisition by an employee benefit plan or related trust sponsored or
maintained by any entity within the Mondelēz Group;

 

  (C) any acquisition pursuant to a merger or consolidation described in Section
6(b)(iii); or

 

  (D) any acquisition directly from the Company;

 

  (ii) During any consecutive 24-month period, persons who constitute the Board
at the beginning of such period cease to constitute at least 50% of the Board;
provided that each new Board member who is approved by a majority of the
directors who began such 24 month period will be deemed to have been a member of
the Board at the beginning of such 24 month period;

 

  (iii) The consummation of a reorganization, merger, statutory share exchange
or consolidation or other material transaction involving the Company or any of
its subsidiaries; excluding, however, a transaction pursuant to which all or
substantially all of the individuals or entities who are the beneficial owners
of the outstanding voting securities of the Company immediately prior to such
transaction will beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors (or similar persons) of the entity resulting from
such transaction (including, without limitation, an entity which as a result of
such transaction owns the Company either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such transaction, of the outstanding voting securities of
the Company; or

 

  (iv) The consummation of a plan of complete liquidation of the Company or the
sale or disposition of all or substantially all of the Company’s assets, other
than a sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of the Company immediately prior to such transaction will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors (or similar persons) of the entity purchasing or acquiring the
Company’s assets in substantially the same proportions relative to each other as
their ownership, immediately prior to such transaction, of the outstanding
voting securities of the Company.

Section 7. Plan Amendment and Termination.

 

(a) The Board may at any time and from time to time amend the Plan in whole or
in part; provided, however, that if an amendment to the Plan (i) would
materially increase the benefits accruing to the Participants, (ii) would
materially increase the number of securities that may be issued under the Plan,
(iii) would materially modify the requirements for participation in the Plan or
(iv) must otherwise be approved by the shareholders of the Company in order to
comply with applicable law or the rules of the NASDAQ Global Select Market or,
if the shares of Common Stock are not traded on the NASDAQ Global Select Market,
the principal national securities exchange upon which the shares of Common Stock
are traded or quoted, then such amendment will be subject to shareholder
approval and will not be effective unless and until such approval has been
obtained.

 

(b) Except in connection with a corporate transaction or event described in
Section 4(b) of the Plan, at any time when the exercise price or base price of a
Stock Option or SAR or other similar Grant based upon Spread Value is above the
Fair Market Value of a share, the terms of outstanding Grants may not be amended
to reduce the exercise price of outstanding Stock Options or the base price of
outstanding SARs (or similar Grants based upon Spread Value), or cancel
outstanding Stock Options or SARs (or similar Grants based upon Spread Value) in
exchange for cash, other Grants, Awards, Stock Options or SARs (or similar
Grants based upon Spread Value) with an exercise price or base price, as
applicable, that is less than the exercise price of the original Stock Option or
base price of the original SAR (or similar Grant based upon Spread Value), as
applicable, without shareholder approval.

 

9



--------------------------------------------------------------------------------

(c) Subject to Sections 5(d) and 7(b), the Board may amend the terms of any
Grant under the Plan prospectively or retroactively, but subject to Section 4(b)
of the Plan, no amendment may impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate the Plan at any
time. Termination of the Plan will not affect the rights of Participants or
their successors under any Grants outstanding and not exercised in full on the
date of termination.

Section 8. Payments and Payment Deferrals.

Awards may be paid in cash, Common Stock, Grants or combinations thereof as the
Committee may determine and with such restrictions as it may impose. The
Committee, either at the time of grant or by subsequent amendment, may require
or permit deferral of the payment of Awards under such rules and procedures as
it may establish; provided, however, that any Stock Options, SARs, and similar
Other Stock-Based Grants based upon Spread Value that are not otherwise subject
to Section 409A of the Code but would be subject to Section 409A of the Code if
a deferral were permitted may not be deferred. It also may provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferred amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in Common Stock equivalents. Any deferral
and related terms and conditions shall comply with Section 409A of the Code.

Section 9. Dividends and Dividend Equivalents.

The Committee may provide that any Grants under the Plan, other than Stock
Options or SARs, earn dividends or dividend equivalents. Such dividends or
dividend equivalents may be paid currently, except in the case of any Grants in
which any applicable Performance Goals have not been achieved, or may be
credited to a Participant’s Plan account. Any crediting of dividends or dividend
equivalents may be subject to such restrictions and conditions as the Committee
may establish, including reinvestment in additional shares of Common Stock or
Common Stock equivalents.

Section 10. Transferability.

Except as provided in the applicable Grant agreement or otherwise required by
law, Grants and other rights to receive Awards are not be transferable or
assignable other than by will or the laws of descent and distribution. In no
event may any Grant or right to receive an Award be transferred in exchange for
consideration.

Section 11. Grant Agreements.

Each Grant under the Plan must be evidenced by a written agreement (which may be
electronic and need not be signed by the recipient unless otherwise specified by
the Committee) that, subject to Section 5(d) of the Plan, establishes the terms,
conditions and limitations for each Grant. Such terms may include, but are not
limited to, the term of the Grant, vesting and forfeiture provisions, and the
provisions applicable in the event the Participant’s employment terminates.
Subject to Section 7 of the Plan, the Committee may amend a Grant agreement,
provided that, except as stated in a Grant agreement or as necessary to comply
with applicable law or avoid adverse tax consequences to some or all
Participants, no amendment may materially and adversely affect a Grant without
the Participant’s consent.

Section 12. Unfunded Status of the Plan.

The Plan is unfunded. The Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under the Plan to deliver
Common Stock or make payments; provided, however, that, unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.

 

10



--------------------------------------------------------------------------------

Section 13. Compensation Recoupment Policy.

Subject to the terms and conditions of the Plan, the Committee may provide that
any Participant and/or any Grant or Award, including any shares of Common Stock
subject to a Grant, is subject to any recovery, recoupment, clawback and/or
other forfeiture policy maintained by the Company from time to time.

Section 14. General Provisions.

 

(a) The Committee may require each person acquiring shares of Common Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution of the
shares. The certificates for such shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan are subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Commission, any stock exchange upon which the Common Stock is then
listed, and any applicable Federal, state or foreign securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

(b) Nothing contained in the Plan will prevent the Company, or an entity within
the Mondelēz Group, from adopting other or additional compensation arrangements
for their respective employees or Non-Management Directors.

 

(c) Neither the adoption of the Plan nor the making of Grants under the Plan
confers upon any individual any right to continued employment or service nor
will they interfere in any way with the right of the Mondelēz Group to terminate
the employment or service of any individual at any time.

 

(d) The Company or another member of the Mondelēz Group as applicable has the
authority to take any and all actions it deems necessary and appropriate to
comply with applicable tax laws with respect to the making of Grants, vesting or
payment of Awards under the Plan. If applicable tax withholding is not timely
paid by the Participant in accordance with administrative procedures established
periodically and communicated to Participants, the withholding may be satisfied
by the reduction in the Grant if the taxable event occurs prior to the Award.
Unless otherwise determined by the Committee, withholding obligations arising
from an Award may be settled with Common Stock, including Common Stock that is
part of, or is received upon exercise or conversion of, the Award that gives
rise to the withholding requirement. In no event shall the Fair Market Value of
the shares of Common Stock to be withheld and delivered pursuant to this Section
14(d) to satisfy applicable withholding taxes in connection with the benefit
exceed the minimum amount of taxes required to be withheld. The obligations of
the Company under the Plan are conditioned on such payment or arrangements, and
the Mondelēz Group may, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to the Participant. The Committee
may establish such procedures as it deems appropriate, including the making of
irrevocable elections, for the settling of withholding obligations with Common
Stock.

 

(e) The Plan is subject to the laws of the Commonwealth of Virginia, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction. Unless otherwise provided in a Grant agreement, recipients of
Grants and/or Awards under the Plan are deemed to submit to the exclusive
jurisdiction and venue of the Federal or state courts of the Commonwealth of
Virginia, to resolve any and all issues that may arise out of or relate to the
Plan or any related Grant or Award.

 

(f) All obligations of the Company under the Plan with respect to Grants and/or
Awards made under the Plan are binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

(g) The Plan and all Grants made under the Plan will be interpreted, construed
and operated to reflect the intent of the Company that all aspects of the Plan
and the Grants be interpreted either to be exempt from the provisions of Section
409A of the Code or, to the extent subject to Section 409A of the Code, comply
with Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

(h) This Plan may be amended at any time, without the consent of any party, to
avoid the application of Section 409A of the Code in a particular circumstance
or that is necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Company is not be under any obligation to make
any such amendment. Nothing in the Plan may provide a basis for any person to
take action against the Company or any member of the Mondelēz Group based on
matters covered by Section 409A of the Code, including the tax treatment of any
amount paid or Grant made under the Plan, and neither the Company nor any member
of the Mondelēz Group will under any circumstances have any liability to any
participant or his estate for any taxes, penalties or interest due on amounts
paid or payable under the Plan, including taxes, penalties or interest imposed
under Section 409A of the Code.

 

(i) If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability will not affect the remaining parts of the Plan,
and the Plan will be enforced and construed as if such provision had not been
included.

 

(j) The Plan was approved by stockholders and became effective on May 21, 2014.
No Grants may be made after May 21, 2024, provided that any Grants made prior to
that date may extend beyond it.

 

12